UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6444



TEDDY R. PROFFIT,

                                            Petitioner - Appellant,

          versus


DAVID A. GARRAGHTY, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-1915-AM)


Submitted:   June 20, 2002                  Decided:   July 15, 2002


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Teddy R. Proffit, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Teddy R. Proffitt appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).    We have reviewed the record and the district court’s

opinion and find no reversible error.            Accordingly, we deny a

certificate     of   appealability   and    dismiss    the    appeal   on    the

reasoning of the district court.         See Proffitt v. Garraghty, No.

CA-01-1915-AM (E.D. Va. filed Mar. 5, 2002, entered Mar. 6, 2002).

We   dispense   with   oral   argument     because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     DISMISSED




                                     2